2022 IL App (1st) 220354
                                         No. 1-22-0354
                                Opinion filed September 7, 2022
                                                                                  Third Division
 ______________________________________________________________________________

                                             IN THE
                              APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT
 ______________________________________________________________________________
 In re Q.P., A Minor,                                    )
                                                         )
 (The People of the State Of Illinois,                   )
                                                         )
         Petitioner-Appellee,                            )
                                                         )
      v.                                                 )
                                                         )
 B.V. and Q.P.,                                          )      Appeal from the
                                                         )      Trial Court of
         Respondents                                     )      Cook County.
                                                         )
 (B.V., Respondent-Appellant; Q.P., Respondent-Appellee; )      No. 19 JA 1227
 The Department of Children and Family Services,         )
 Intervenor-Appellee)).                                  )      Honorable
                                                         )      Patrick T. Murphy,
                                                         )      Judge, presiding.



        JUSTICE BURKE delivered the judgment of the court, with opinion.
        Presiding Justice McBride and Justice Gordon concurred in the judgment and opinion.
                                         OPINION

¶1     This case comes before us pursuant to Illinois Supreme Court Rule 308(a) (eff. Oct. 1,

2019). The trial court certified two questions for our review. First: “Does the [c]ourt have the

authority under 89 Ill. Adm. Code 328[.3](b)(1), when asked by DCFS to approve an out-of-state
No. 1-22-0354


move, to find it is not in the child’s best interest to move out-of-state and prevent the move?”

Second: “Does the court have the authority under [the Juvenile Court Act of 1987,] 705 ILCS

405/2-28(2.5)[,] to find it is not in the best interest of a child to move out-of-state because the

[c]ourt determines that the child’s planned placement is not necessary or appropriate?” We answer

both questions in the affirmative. However, we reverse the trial court’s denial of the Department

of Children and Family Services’ (DCFS) motion to place the minor out-of-state because that

ruling did not comply with the requirements of the Juvenile Court Act of 1987 (Juvenile Court

Act), specifically section 2-28(2.5) (705 ILCS 405/2-28(2.5) (West 2020)). We reverse the trial

court’s ruling and remand this matter for further proceedings.

¶2                                         I. BACKGROUND

¶3      On May 23, 2019, respondent B.V. gave birth to minor respondent, Q.P. 1 Several months

later, the State filed a petition for adjudication of wardship, alleging that Q.P. was neglected due

to an injurious environment and abused due to a substantial risk of physical injury. Specifically,

the petition alleged that B.V. and Q.P. tested positive for illegal substances at the time of Q.P’s

birth, that B.V. had four other children in DCFS custody, and that she had not cooperated with a

care plan for Q.P since June 2019. The trial court granted temporary custody of Q.P. to the DCFS

guardianship administrator. Following an adjudicatory hearing on March 3, 2020, the court found

that Q.P. was abused or neglected because he was born exposed to controlled substances and had

four older siblings in DCFS custody. Following a dispositional hearing on October 9, 2020, the




        1
        The record and briefs variously refer to the minor’s father as “Q.P.,” “Q.P., Jr.,” and “Q.P., Sr.”
Hereafter, any reference to “Q.P.” means the minor, not his father.

                                                    -2-
No. 1-22-0354


court found that both parents were unable to care for Q.P. and set a permanency goal of returning

Q.P. home within 12 months.

¶4      DCFS first placed Q.P. with his great aunt in Dolton, Illinois, then with a nonrelative foster

parent, and then with his great aunt again after the foster parent became ill and died. On January

5, 2021, DCFS removed Q.P. from his great aunt’s home after discovering that his parents also

lived in that home and had a physical altercation in front of him. DCFS placed Q.P. with

nonrelative foster parents S.K.-M. and her husband A.M. in McCook, Illinois. On February 1,

2021, S.K.-M. told the court that she and her husband were able to adopt Q.P., and the court

changed the permanency goal to termination of parental rights.

¶5      The trial court conducted a hearing on the issue of placing Q.P. out-of-state on July 21,

2021. DCFS caseworker Sabrina Fisher stated that she planned to conduct an interstate compact

to place Q.P. with his maternal aunt, C.V., in Phoenix, Arizona. 2 The court responded that “it’s

not in the best interests of the kid to be bounced from home to home to home” and ordered that

DCFS could not remove Q.P. from his foster home until the court held a best interest hearing. On

August 31, 2021, DCFS caseworker Vicky Carter stated that the interstate compact had been

approved. She also opined that placing Q.P. with C.V. would be in his best interest because C.V.

was a “great relative caregiver” and because Q.P. would live near his grandmother and four

siblings in Phoenix. The court stated that “it is never in a kid’s best interest to move the kid around”

and again ordered that Q.P. could not be removed from his foster home without a best interest

hearing.



        2
          “Interstate compact” refers to the Interstate Compact on the Placement of Children Act, which
facilitates cooperation between states for the interstate placement of children. 45 ILCS 15/0.01 et seq.
(West 2020).

                                                   -3-
No. 1-22-0354


¶6      In November 2021, the trial court conducted a hearing on DCFS’s motion to approve

placement of Q.P. with his aunt in Arizona. 3 Carter testified that Q.P. was born exposed to cocaine

and lived with his mother and great aunt after he was discharged from the hospital. B.V. stopped

communicating with DCFS in June 2019, so DCFS removed Q.P. from his mother and great aunt’s

home in November 2019. DCFS briefly placed Q.P. with a nonrelative foster parent, then returned

him to his great aunt’s home. DCFS again removed Q.P. from his great aunt’s home when it learned

that both his parents were living in that home and had a physical altercation in front of him. Q.P.

was then placed with S.K.-M. and A.M. in January 2021. In June 2021, Q.P. exhibited “severe

language delay,” “some delays in fine motor and gross motor skills,” and “emotional and physical

delays.” Q.P. received speech therapy, occupational therapy, and developmental therapy to treat

those delays.

¶7      When DCFS placed Q.P. with S.K.-M. and A.M., it simultaneously explored placing him

with relatives in Arizona. DCFS first considered placing Q.P. with his grandmother in Arizona

because she had adopted his four older brothers. However, Q.P.’s grandmother told DCFS that she

could not take custody of a very young child. Approximately a month later, Q.P.’s aunt C.V., who

lived about 30 minutes away from his grandmother, informed DCFS that she was interested in

taking custody of him. C.V. worked as the manager of a fast-food restaurant and previously worked

at a day care center with children of different ages and abilities. She also had three children of her

own. Fisher conducted the interstate compact, and Carter conducted a clinical staffing. Carter also

developed a plan to transition Q.P. from Illinois to Arizona, which included video calls with C.V.

so he could become familiar with her. Carter acknowledged that a placement change could cause


        3
         DCFS’s motion stated that Q.P.’s aunt lived in Arkansas. However, everything in the record
indicates that she lived in Arizona, and the parties’ briefs agree that she lived in Arizona, not Arkansas.

                                                    -4-
No. 1-22-0354


trauma but testified that children of Q.P.’s age “are resilient” and “can pretty much get bonded or

become bonded with the next caregiver,” and that Q.P. had demonstrated such resilience in foster

care. Carter testified that placing Q.P. with C.V. would be in his best interest because she would

be a loving relative caregiver, because Q.P. would grow up near his siblings, and because Q.P.

generally appeared happier around his family. Carter acknowledged that Q.P. was “bonded and

attached” to his current foster parents but also testified that Q.P. was “reluctant to go back to the

foster parent[s]” when she visited him in their home. Although the court stated that it “want[ed] to

hear from both the present foster parent and the mother,” no other witnesses testified.

¶8     DCFS moved into evidence a home study and evaluation report prepared by Lutheran

Social Services of the Southwest (Lutheran Social Services). This report states that C.V. was 27

years old and lived with her three daughters in a two-bedroom apartment in Phoenix, Arizona,

although Carter testified that C.V. was in the process of moving into a three-bedroom apartment

as of November 2021. C.V.’s financial information indicated that she could support Q.P. She

“expressed her interest in helping keep [Q.P.] in a safe and stable home” and stated that she was

willing to adopt him. Lutheran Social Services recommended that C.V. be approved as a caregiver

for Q.P.

¶9     DCFS also introduced a report summarizing its September 2021 clinical staffing. This

report stated that C.V. visited Q.P. in April 2021 and introduced him to his brothers and her

daughters via a video call. The report also indicated that a move to Arizona would not disrupt his

therapy services. The clinical staffing concluded that Q.P. should be placed with C.V. because that

placement would provide “increased sibling visitation and bonding, and participation in family

holidays and other special events with extended family; thus not only strengthening his sense of



                                                -5-
No. 1-22-0354


attachment and self-confidence but also his understanding of heritage, origin, and identity through

daily family ties and bonding experiences.” The clinical staffing acknowledged that Q.P. was

“bonded and attached in his current placement” with S.K.-M. and A.M. and that a “move may

cause attachment and adjustment difficulties,” but explained that a “transition plan *** can help

him transfer his attachment relationship from one caregiver to another.”

¶ 10   The guardian ad litem (GAL) moved into evidence a note from DCFS’s file, which stated

that, on May 31, 2019, Q.P.’s grandmother in Arizona told caseworker Debra Robinson that she

adopted B.V.’s “older children” but “gave them back to her” two years prior.

¶ 11   During this hearing, the court requested studies regarding the impact of movement between

foster homes on children. The studies that the parties provided are included in the record on appeal.

The GAL submitted a 2007 study that concluded that “[c]hildren with unstable placements were

more likely to have behavioral problems than children who achieved early stability.” It also

submitted a 2000 study that found that “volatile placement histories contribute negatively to both

internalizing and externalizing behavior of foster children, and that children who experience

numerous changes in placement may be at particularly high risk for these deleterious effects.”

¶ 12   B.V. submitted six studies. A 2011 study concluded that, “[r]elative to children in foster

care, those in kinship care displayed significantly lower levels of problem behaviors.” A 2009

study found that “long-term kinship care alone does not result in more positive adult mental

health.” A 2008 study concluded that “[c]hildren placed into kinship care had fewer behavioral

problems three years after the placement than children who were placed into foster care” and

encouraged “efforts to maximize placement of children with willing and available kin when they

enter out-of-home care.” A 2000 study found that “[c]hildren in kinship care, regardless of age,



                                                -6-
No. 1-22-0354


had fewer placement moves than those in nonkinship care” and that “children who had more than

one placement move during their first year of care were more likely to experience placement

instability in the long-term.” A 1999 study found that the probability of restoring a child to his or

her family decreases the longer the child spends in foster care. Another 1999 study concluded that

“simply counting the number of placements children experience” is an inadequate methodology in

this field of study.

¶ 13    The parties also submitted memoranda of law regarding the court’s authority to rule on

DCFS’s motion. The State argued that the court should grant DCFS’s motion pursuant to section

2-28 of the Juvenile Court Act (705 ILCS 405/2-28 (West 2020)). B.V. argued that the trial court

had to defer to DCFS’s placement decision unless the court determined that the Arizona placement

would cause “manifest injustice.” The GAL argued that the court should deny DCFS’s motion

pursuant to both section 2-28(2.5) of the Juvenile Court Act (id. § 2-28(2.5)) and section

328.3(b)(1) of Title 89 of the Illinois Administrative Code (89 Ill. Adm. Code 328.3(b)(1) (1999))

because placement in Arizona was not in Q.P.’s best interest.

¶ 14    On March 4, 2022, the trial court denied DCFS’s motion for out-of-state placement. The

court expressed concern about “Reactive Attachment Disorder” as a result of Q.P. being “moved

and moved and moved.” Reviewing best interest factors, the court explained that Q.P. was safe,

loved, and secure in his current foster home and had 14 months of community ties there, but

development of his identity would be better with his relatives. The court stated that it “kn[e]w

nothing about the Arizona home” but acknowledged that Q.P.’s family in Arizona appeared to be

“very decent people who desperately would like to have [him] in their care.” The court concluded

that any move to any other home was contrary to Q.P.’s best interest and that his placement with



                                                -7-
No. 1-22-0354


S.K.-M. and A.M. was “necessary and appropriate.” The court certified the following questions

pursuant to Illinois Supreme Court Rule 308(a) (eff Oct. 1, 2019):

        “1. Does the [c]ourt have the authority under 89 Ill. Adm. Code 328[.3](b)(1), when asked

        by DCFS to approve an out-of-state move, to find it is not in the child’s best interest to

        move out-of-state and prevent the move?

        2. Does the court have the authority under 705 ILCS 405/2-28(2.5) to find it is not in the

        best interest of a child to move out-of-state because the [c]ourt determines that the child’s

        planned placement is not necessary or appropriate?” 4

¶ 15                                          II. ANALYSIS

¶ 16    “Supreme Court Rule 308 provides a remedy of permissive appeal for interlocutory orders

where the trial court has deemed that they involve a question of law as to which there is substantial

ground for difference of opinion and where an immediate appeal from the order may materially

advance the ultimate termination of the litigation.” Apollo Real Estate Investment Fund, IV, L.P.

v. Gelber, 398 Ill. App. 3d 773, 778 (2009); Ill. S. Ct. R. 308(a) (eff. Oct. 1, 2019). “We apply a

de novo standard of review as to legal questions presented in an interlocutory appeal brought

pursuant to Supreme Court Rule 308(a).” Apollo Real Estate, 398 Ill. App. 3d at 778.

¶ 17    This appeal involves the interpretation of both the Juvenile Court Act and the Illinois

Administrative Code. Administrative rules and regulations have the force of law, and we interpret




        4
         The first certified question references “89 Ill. Adm. Code 328(b)(1).” There is no section with
that designation. We construe the certified question as referring to section 328.3(b)(1), which addresses
court approval of out-of-state placement of Illinois children. 89 Ill. Adm. Code 328.3(b)(1) (1999). We
modify the first certified question to correct this minor error. See In re Marriage of Wendy W., 2022 IL
App (1st) 201000, ¶ 5 (citing Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994), and De Bouse v. Bayer, 235 Ill. 2d
544, 556-67 (2009)) (not yet released for publication and subject to revision or withdrawal).

                                                    -8-
No. 1-22-0354


them under the same standards that govern the construction of statutes. People ex rel. Madigan v.

Illinois Commerce Comm’n, 231 Ill. 2d 370, 380 (2008). “The fundamental objective of statutory

construction is to ascertain and give effect to the intent of the legislature.” 1010 Lake Shore Ass’n

v. Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 21. “The most reliable indicator of

legislative intent is the statutory language, given its plain and ordinary meaning.” Id. “A reasonable

construction must be given to each word, clause, and sentence of a statute, and no term should be

rendered superfluous.” Id. “ ‘[W]hen statutory language is plain and certain the court is not free to

give it a different meaning.’ ” Kalkman v. Nedved, 2013 IL App (3d) 120800, ¶ 12 (quoting In re

Estate of Hoehn, 234 Ill. App. 3d 627, 629 (1992)). “[A] court may not depart from the plain

statutory language by reading into it exceptions, limitations, or conditions not expressed by the

legislature.” Id. ¶ 12 (citing In re Estate of Ellis, 236 Ill. 2d 45, 51 (2009)).

¶ 18               A. Illinois Administrative Code Title 89, Section 328.3(b)(1)

¶ 19    The first certified question concerns section 328.3 of Title 89 of the Illinois Administrative

Code, which governs out-of-state placement of Illinois children. 89 Ill. Adm. Code 328.3 (1999).

Section 328.3(b)(1) provides that, “prior to placing [DCFS] wards in other states, [DCFS] shall

have determined that the applicable court of jurisdiction approves of the placement.” 89 Ill. Adm.

Code 328.3(b)(1) (1999). This language is straightforward: Before placing a child out-of-state,

DCFS must obtain the relevant juvenile court’s approval. It follows that, if the court does not

approve the out-of-state placement, DCFS cannot make the placement. This section would be

purely symbolic if the court could not enforce its disapproval of an out-of-state placement, so

section 328.3(b)(1) must give juvenile courts the authority to reject out-of-state placements when

DCFS requests approval. Moreover, this approval procedure requires the juvenile court to make a



                                                  -9-
No. 1-22-0354


best interest determination. Section 328.3(b)(1) references DCFS’s “placement” of children, and

a child’s best interest takes precedence in determining placement. In re Violetta B., 210 Ill. App.

3d 521, 533 (1991). Although the certified question discusses approval of a “move” rather than a

“placement,” we see no practical difference between these terms. An out-of-state placement of a

child requires moving the child out of Illinois.

¶ 20   B.V. essentially argues that the approval process of section 328.3(b)(1) is a formality, and

that a juvenile court cannot override DCFS’s decision to place a child out-of-state. However,

section 328.3(b)(1) uses the word “approves,” which “connotes the exercise of discretion.”

Veterans Assistance Comm’n v. County Board, 274 Ill. App. 3d 32, 35 (1995). That is, the court

does not simply rubber stamp DCFS’s out-of-state placement decision. The court must exercise its

judgment and either approve, and therefore allow, the placement or disapprove, and therefore

disallow, the placement. This exercise of judgment must give precedence to the child’s best interest

(In re Violetta B., 210 Ill. App. 3d at 533), so B.V.’s argument that the trial court erred by holding

a best interest hearing on DCFS’s motion is incorrect. Accordingly, we answer the first certified

question in the affirmative, the trial judge has the authority to approve or reject DCFS placement

decisions.

¶ 21                           B. Juvenile Court Act Section 2-28(2.5)

¶ 22   The second certified question concerns section 2-28(2.5) of the Juvenile Court Act . Section

2-28 sets forth the procedure for a juvenile court to review an abuse or neglect case through a series

of permanency hearings. 705 ILCS 405/2-28 (West 2020). After a juvenile court has taken

temporary custody of a child, it must hold a permanency hearing to “determine the future status of

the child” by setting one of several permanency goals, which can include return home, termination



                                                - 10 -
No. 1-22-0354


of parental rights, or adoption. Id. § 2-28(2).The court must hold permanency hearings at least

every six months thereafter “until the court determines that the plan and goal have been achieved.”

Id. The court cannot order a specific placement (id.), but section 2-28(2.5) confers certain authority

on both the court and DCFS at this stage (id. § 2-28(2.5)). The first portion of that section provides

that:

        “If, after reviewing the evidence, including evidence from [DCFS], the court determines

        that the minor’s current or planned placement is not necessary or appropriate to facilitate

        achievement of the permanency goal, the court shall put in writing the factual basis

        supporting its determination and enter specific findings based on the evidence. If the court

        finds that the minor’s current or planned placement is not necessary or appropriate, the

        court may enter an order directing [DCFS] to implement a recommendation by the minor’s

        treating clinician or a clinician contracted by [DCFS] to evaluate the minor or a

        recommendation made by [DCFS].” Id.

The second portion provides that:

        “If [DCFS] places a minor in a placement under an order entered under this subsection

        (2.5), [DCFS] has the authority to remove the minor from that placement when a change

        in circumstances necessitates the removal to protect the minor’s health, safety, and best

        interest. If [DCFS] determines removal is necessary, [DCFS] shall notify the parties of the

        planned placement change in writing no later than 10 days prior to the implementation of

        its determination unless remaining in the placement poses an imminent risk of harm to the

        minor, in which case [DCFS] shall notify the parties of the placement change in writing




                                                - 11 -
No. 1-22-0354


       immediately following the implementation of its decision. [DCFS] shall notify others of

       the decision to change the minor’s placement as required by [DCFS] rule.” Id.

¶ 23   The first portion of section 2-28(2.5) addresses what happens when, following a

permanency hearing, a juvenile court concludes that a child’s current or planned placement is not

necessary or appropriate. In that case, the court must issue a written factual basis for that

determination and “enter specific findings based on the evidence.” Id. In addition, the court can

order DCFS to (1) implement a clinician’s placement recommendation or (2) implement DCFS’s

own placement recommendation. Id. In either case, the placement recommendation must be

different from the placement that the court rejected under section 2-28(2.5). Otherwise, this section

would allow DCFS to proceed with a placement that the court has found to be unnecessary or

inappropriate. So, the first portion of section 2-28(2.5) authorized the trial court to reject DCFS’s

planned placement of Q.P. with C.V. as unnecessary or inappropriate and to require DCFS to make

a different placement recommended by a clinician or by DCFS itself.

¶ 24   The second portion of section 2-28(2.5) concerns what happens when DCFS “places a

minor in a placement under an order entered under this subsection (2.5).” (Emphasis added.) Id.

This portion grants DCFS certain authority when DCFS places a child after the court has rejected

another placement pursuant to the first portion of section 2-28(2.5). In that case, DCFS may, under

certain circumstances, change the child’s new placement with notice to the parties, i.e., without

court involvement. Nevertheless, the court still must approve all out-of-state placements (89 Ill.

Adm. Code 328.3(b)(1) (1999)), the court must continue to evaluate the child’s placement at

permanency hearings (705 ILCS 405/2-28(2) (West 2020)), and the court can reject future

placements as unnecessary or inappropriate (id. § 2-28(2.5)). The second portion of section 2-



                                               - 12 -
No. 1-22-0354


28(2.5) does not limit the court’s power to reject placements; rather, it governs what DCFS can do

after the court makes such a rejection and DCFS makes an alternative placement.

¶ 25   We have interpreted analogous language in section 2-28(2) the same way that we interpret

section 2-28(2.5) in this case. Section 2-28(2) provides that:

       “If, after receiving evidence, the court determines that the services contained in the

       [permanency] plan are not reasonably calculated to facilitate achievement of the

       permanency goal, the court shall put in writing the factual basis supporting the

       determination and enter specific findings based on the evidence. The court also shall enter

       an order for the Department to develop and implement a new service plan or to implement

       changes to the current service plan consistent with the court’s findings.” (Emphasis added.)

       Id. § 2-28(2).

This language means that if the court is dissatisfied with the services in a permanency plan, the

court “is required to make specific findings and to remand the matter to DCFS for its further

consideration.” In re Chiara C., 279 Ill. App. 3d 761, 766 (1996); see also In re T.L.C., 285 Ill.

App. 3d 922, 929 (1996) (Juvenile Court Act allows “DCFS, operating under a plan, to make

placement decisions with the safeguard being that the placements are subject to disapproval and

required reconsideration by the circuit court”). Section 2-28(2.5) provides essentially the same

thing in the context of placement, as opposed to services.

¶ 26   B.V. acknowledges that section “2-28(2.5) concerns a court’s consideration of whether a

placement is necessary or appropriate” based on “evidence during a permanency hearing,” but she

contends that a juvenile court has no statutory authority to deny a motion for out-of-state

placement. Similarly, DCFS argues that section 2-28(2.5) does not apply to out-of-state placements



                                               - 13 -
No. 1-22-0354


because section 328.3(b)(1) exclusively governs them. We disagree; these two sections are not

mutually exclusive of each other. Section 328.3(b)(1) provides that DCFS must always seek court

approval for an out-of-state placement before making the placement, regardless of the procedural

posture of the juvenile court case. If DCFS seeks such approval during the permanency hearing

stage, then section 2-28 applies. Section 2-28(2.5) applies to “current or planned placement[s]”

and makes no distinction between in-state versus out-of-state placements. We cannot read this

section as being limited to in-state placements. Kalkman, 2013 IL App (3d) 120800, ¶ 12. If the

court rejects any placement, in-state or out-of-state, as inappropriate or unnecessary during the

permanency hearing stage, then it must state its reasons for doing so in writing and may require a

recommendation for alternative placement. 705 ILCS 405/2-28(2.5) (West 2020). These two

sections work together to ensure that a juvenile court can review an out-of-state placement before

it occurs and to ensure that the court makes a clear record of its reasons for rejecting such a

placement.

¶ 27   B.V. cites In re M.V., 288 Ill. App. 3d 300, 305 (1997) for the proposition that a juvenile

court “has no statutory authority to designate a specific placement or foster home.” We agree.

However, M.V. does not answer the second certified question. That question asks whether a

juvenile court can find that a planned out-of-state placement is not necessary, appropriate, or in

the child’s best interest and therefore prevent the placement. The answer to that question is yes,

and the statutory authority for it is section 2-28(2.5) of the Juvenile Court Act.

¶ 28   B.V. also argues that, even if the trial court properly conducted a permanency hearing in

deciding the motion for out-of-state placement, “the only available remedy was to order DCFS to

implement a clinical recommendation,” which was to place Q.P. in Arizona because that is what



                                                - 14 -
No. 1-22-0354


DCFS’s clinical staffing recommended. B.V.’s interpretation is too narrow. As explained above,

when a court finds that a planned placement is unnecessary or inappropriate, the court may order

DCFS to make an alternative placement based on a clinician’s recommendation or based on

DCFS’s own recommendation. Whichever path the court chooses, it would be illogical to allow

DCFS to proceed with a placement that the court has found to be unnecessary or inappropriate.

Accordingly, we answer the second certified question in the affirmative, the trial court has the

authority under the Juvenile Court Act (705 ILCS 405/2-28(2.5) (West 2020)) to find it is not in

the best interest of a child to move out-of-state because the court determines that the child’s

planned placement is not necessary or appropriate.

¶ 29                    C. Procedural Requirements of Section 2-28(2.5)

¶ 30    Finally, B.V. maintains that the trial court made procedural and factual errors in denying

DCFS’s motion for out-of-state placement. The merits of the trial court’s ruling are not among the

certified questions. However, once we answer the certified questions, “in the interests of judicial

economy and the need to reach an equitable result, we may consider the propriety of the circuit

court order that gave rise to these proceedings.” In re Marriage of Dahm-Schell, 2021 IL 126802,

¶ 31.

¶ 31    B.V. is the only appellant in this case, so first we examine whether she has standing to

challenge the denial of DCFS’s motion for out-of-state placement. B.V., as the biological mother

of Q.P., has standing to present arguments that assure Q.P.’s placement serves his best interest.

In re Al. S., 2017 IL App (4th) 160737, ¶ 37. B.V.’s argument that the court’s placement decision

is against the manifest weight of the evidence presents an actual controversy having a direct and

substantial impact on the ultimate determination of whether Q.P.’s placement serves his best



                                              - 15 -
No. 1-22-0354


interest. See id. So B.V. has standing to contest the trial court’s decision to prevent DCFS from

placing Q.P. with his aunt in Arizona. DCFS’s motion sought a change of placement from S.K.-

M. and A.M.’s home in Illinois to C.V.’s home in Arizona. A motion for a change of placement

can be construed as a permanency review hearing under section 2-28. In re Chiara C., 279 Ill.

App. 3d at 766; see also In re M.P., 401 Ill. App. 3d 742, 747 (2001); In re A.L., 294 Ill. App. 3d

441, 446 (1998).

¶ 32   We agree with B.V. that the trial court made a procedural error in denying DCFS’s motion

for an out-of-state placement. We therefore reverse the trial court’s denial of DCFS’s motion

because the court did not comply with the requirements of section 2-28(2.5). When a court rejects

a planned placement as unnecessary or inappropriate, it “shall put in writing the factual basis

supporting its determination and enter specific findings based on the evidence.” (Emphasis added.)

705 ILCS 405/2-28(2.5) (West 2020). The word “shall” is “ ‘a clear expression of legislative intent

to impose a mandatory obligation,’ and the trial court was not free to ignore this mandate.” In re

T.S., 402 Ill. App. 3d 1159, 1171-72 (2010) (quoting People v. O’Brien, 197 Ill. 2d 88, 93 (2001)).

The trial court entered an order that denied the motion for out-of-state placement and stated, “See

transcript of [p]roceedings.” That is, the court did not put in writing the factual basis supporting

its denial of DCFS’s motion. This approach was insufficient because the reports of proceedings in

the record span more than 350 pages and approximately 14 different hearings. In addition, the

court’s order does not indicate whether or how it evaluated more than 200 pages of exhibits

submitted by the parties, including the academic studies that the court specifically requested. Even

if the court’s oral ruling was sufficient to comply with section 2-28(2.5), that ruling did not address

the exhibits either, and it provided only a generalized summary of witness testimony, not the



                                                - 16 -
No. 1-22-0354


specific findings that the Act requires. On remand, the trial court is directed to comply with section

2-28(2.5) of the Juvenile Court Act. See id. at 1172.

¶ 33                                    III. CONCLUSION

¶ 34   For the foregoing reasons, we answer both certified questions in the affirmative. However,

we reverse the trial court’s denial of DCFS’s motion for out-of-state placement as noncompliant

with the procedural requirements of section 2-28(2.5).

¶ 35   Reversed and remanded; certified questions answered.




                                                - 17 -
No. 1-22-0354



                         In re Q.P., 2022 IL App (1st) 220354


Decision Under Review:     Appeal from the Circuit Court of Cook County, No. 19-JA-1227;
                           the Hon. Patrick T. Murphy, Judge, presiding.


Attorneys                  Sharone R. Mitchell Jr., Public Defender, of Chicago (Alexander
for                        Stein, Assistant Public Defender, of counsel), for appellant.
Appellant:


Attorneys                  Kwame Raoul, Attorney General, and Kimberly M. Foxx, State’s
for                        Attorney, both of Chicago (David E. Neumeister, Assistant
Appellee:                  Attorney General, and Enrique Abraham, Gina DiVito, and Ashlee
                           Cuza, Assistant State’s Attorneys, of counsel), for the People.

                           Charles P. Golbert, Public Guardian, of Chicago (Kass A. Plain,
                           Jeffrey Sterbenc, and Carrie Fung, of counsel), guardian ad litem.




                                         - 18 -